Exhibit 10.8

 

 

3COM CORPORATION

2003 STOCK PLAN

STOCK OPTION AGREEMENT

 

3Com Corporation (the “Company”) has granted to the Optionee defined below an
option to purchase certain Shares (the “Option”), subject to the following terms
and conditions (the “Award Agreement”). Unless otherwise defined herein, the
terms defined in the 2003 Stock Plan (the “Plan”) shall have the same defined
meanings in this Award Agreement.

 

1. Definitions:

 

(a) “Notice of Grant” shall mean the “3COM CORPORATION NOTICE OF GRANT OF STOCK
OPTION”.

 

(b) “Optionee” shall mean the holder of this Option whose name is set forth in
the related Notice of Grant.

 

(c) “Date of Option Grant” shall mean the “Date of Grant” as set forth in the
Notice of Grant.

 

(d) “Number of Option Shares” shall mean the “Total Number of Option Shares
Granted” as set forth in the Notice of Grant.

 

(e) “Exercise Price” shall mean the “Option Price per Share” as set forth in the
Notice of Grant.

 

(f) “Initial Vesting Date” shall be the date occurring one (1) year after the
Date of Option Grant.

 

(g) Determination of “Vested Ratio”

 

 

Vested Ratio

 

Prior to Initial Vesting Date

0

 

On Initial Vesting Date, for each full

year of the Optionee’s remaining a Service Provider from

the Date of Option Grant until the Initial Vesting Date

1/4

 

Plus

 

For each subsequent full year thereafter of the Optionee’s

 

Remaining a Service Provider from the Initial Vesting Date

1/4

 

In no event shall the Vested Ratio exceed 1/1.

 

 

(h) “Option Termination Date” shall mean the date occurring seven (7) years
after the Date of Option Grant.

 

(i) “Company” shall mean 3Com Corporation and any successor corporation thereto.

 

2. Grant of Option. The Administrator hereby grants to the Optionee named in the
Notice of Grant, an option to purchase the number of Shares set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant, and subject to the provisions of the Plan and the Notice of Grant, which
are incorporated herein by reference, and this Award Agreement. Subject to
Section 16(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail. This Option is not intended to qualify as an Incentive Stock
Option as defined in Section 422 of the Code and shall be treated as a
Nonstatutory Stock Option.

 

3. Administration. All questions of interpretation concerning this Award
Agreement shall be determined by the Administrator. All determinations by the
Administrator shall be final and binding upon all persons having an interest in
the Option. Any officer of a Parent or Subsidiary for whom Optionee performs
services shall have the authority to act on behalf of the Company with respect
to any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the officer has apparent
authority with respect to such matter, right, obligation, or election.

 

4. Exercise of the Option:

 

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Notice of Grant, the Plan and this Award Agreement. The
Option shall first become exercisable on the Initial Vesting Date. The Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option in the amount equal to the Number of Option Shares
multiplied by the Vested Ratio as set forth in Section 1(g) less the number of
shares previously acquired upon exercise of the Option. In no event shall the
Option be exercisable for more shares than the Number of Option Shares.

 

(b) Method of Exercise. The Option shall be exercisable by written or electronic
notice to the Company which shall state the election to exercise the Option, the
number of Shares being exercised, and such other representations and agreements
as to the Optionee’s investment intent with respect to the Shares as may be
required pursuant to the provisions of this Award Agreement. Such notice shall
be signed by the Optionee and shall be delivered to the Company’s Stock
Administration Department, or other authorized representative of the Company,
prior to the termination of the Option as set forth in Section 6 below,
accompanied by full payment of the option price for the number of Shares being
purchased.

 

(c) Form of Payment of Option Price. Subject to Applicable Laws, such payment
shall be made (1) in cash, by check, or cash equivalent, (2) by tender of shares
of the Company’s stock owned by the Optionee and having a fair market value not
less than the option price, which (i) either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly from the
Company, and (ii) have a fair market value not less than the option price, (3)
proceeds from a broker-assisted cashless exercise program acceptable to the
Company, in its sole discretion, or (4) by any combination of the foregoing.

 

(d) Withholding. At the time the Option is exercised, in whole or in part, or at
any time thereafter as determined by the Company, the Company shall have the
right to withhold the applicable minimum withholding taxes, including but not
limited to federal tax, state tax, foreign taxes, or social taxes, if any, which
arise in connection with the Option including, without limitation, obligations
arising upon (i) the exercise of the Option in whole or in part, (ii) the
transfer, in whole or in part, of any Shares acquired on exercise of the Option,
or (iii) the lapsing of any restriction with respect to any Shares acquired on
exercise of the Option. The Optionee will make adequate provision for the
Company to meet its minimum withholding obligations.

 

(e) Certificate Registration. The Shares as to which the Option shall be
exercised shall be registered in the name of the Optionee, or, if applicable,
the heirs of the Optionee. If payment of the option price is accomplished using
a broker-assisted cashless exercise program acceptable to the Company, in its
sole discretion, the certificate or certificates may, at the Company’s sole
discretion be registered in the name of a nominee who is an authorized broker
for the Company’s same-day sale program.

 

(f) Restriction on Grant of Option and Issuance of Shares. The grant of the
Option and the issuance of Shares pursuant to the Option shall be subject to
compliance with all Applicable Laws. The Option may not be exercised if the
issuance of Shares upon such exercise would constitute a violation of Applicable
Laws. In addition, no Option may be exercised unless (i) a registration
statement under the Securities Act of 1933, as amended, shall at the time of
exercise of the Option be in effect with respect to the Shares issuable upon
exercise of the Option, or (ii) in the opinion of legal counsel to the Company,
the Shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of said
Act. As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any Applicable Laws and to make any representation or
warranty with respect thereto as may be requested by the Company.

 

(g) Fractional Shares. The Company shall not be required to issue fractional
Shares upon the exercise of the Option.

 

5. Non-Transferability of the Option. The Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee.

 

6. Termination of the Option. The Option shall terminate and may no longer be
exercised on the first to occur of (i) the Option Termination Date as defined
above, (ii) the last date for exercising the Option following termination as a
Service Provider as described in Section 7, or as otherwise set forth in the
Plan.

 

7. Termination of Employee:



(a) Termination of Option. If the Optionee ceases to be a Service Provider for
any reason except by reason of death or Disability, the Option, to the extent
unexercised and exercisable by the Optionee on the date on which the Optionee
ceased to be a Service Provider, may be exercised by the Optionee within three
(3) months after the date on which the Optionee’s relationship as a Service
Provider terminates, but in any event no later than the Option Termination Date.
If the Optionee’s Service Provider relationship is terminated because of the
death of the Optionee or Disability of the Optionee, the Option may be exercised
by the Optionee (or the Optionee’s legal representative) at any time prior to
the expiration of twelve (12) months from the date of such termination, but in
any event no later than the Option Termination Date. The Optionee’s Service
Provider relationship shall be deemed to have terminated on account of death if
the Optionee dies within three (3) months after the Optionee’s termination the
Service Provider relationship.

 

(b) Exercise Prevented by Applicable Laws. Except as provided in this Section 7,
the Option shall terminate and may not be exercised after the Optionee’s Service
Provider relationship terminates unless the exercise of the Option in accordance
with this Section 7 is prevented by the provisions of Section 4(f). If the
exercise of the Option is so prevented, the Option shall remain exercisable
until three (3) months after the date the Optionee is notified by the Company or
its Parent or Subsidiary for whom the Optionee provides service that the Option
is exercisable but in no event later than the Option Termination Date.

 

(c) Leave of Absence. Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, the Option shall cease to vest on the
91st day of any unpaid leave of absence and shall only recommence upon return to
active service.

 

(d) No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE VESTING PERIOD, FOR
ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT
OR THE COMPANY’S (OR ANY PARTICIPATING COMPANY’S) RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE OR NOTICE.

 

8. Rights as a Shareholder or Employee. The Optionee shall have no rights as a
shareholder with respect to any Shares until the date of the issuance of a
certificate or certificates for the Shares for which the Option has been
exercised. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date such stock certificate or
certificates are issued.

 

9. Legends. The Company may at any time place legends referencing any applicable
federal and/or state securities restrictions on all certificates representing
shares of stock subject to the provisions of this Award Agreement. The Optionee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing Shares acquired pursuant to this Option in the
possession of the Optionee in order to effectuate the provisions of this
Section.

 

10. Binding Effect. This Award Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

11. Amendment or Termination. The Administrator may at any time amend or
terminate the Plan and/or the Option; provided, however, that no such amendment
or termination may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee.

 

12. Integrated Agreement. The Plan is incorporated herein by reference. The
Plan, the Notice of Grant and this Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by a
duly authorized officer of the Company and Optionee. To the extent contemplated
herein, the provisions of this Award Agreement shall survive any exercise of
this Option and shall remain in full force and effect.

 

13. Applicable Law. This Agreement is governed by the internal substantive laws,
but not the choice of law rules, of California.

 

14. Data Privacy. By entering into this Award Agreement, and as a condition of
the grant of the Option, the Optionee consents to the collection, use and
transfer of personal data as described in this Section. The Optionee understands
that the Company and its subsidiaries hold certain personal information about
the Optionee including, but not limited to, the Optionee’s name, home address
and telephone number, date of birth, social security number or equivalent tax
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or other entitlements
to shares of stock awarded, cancelled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Optionee further understands that the
Company and/or its subsidiaries will transfer Data amongst themselves as
necessary for the purposes of implementation, administration, and management of
the Optionee’s participation in the Plan, and that the Company and/or its
subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan (“Data
Recipients”). The Optionee understands that these Data Recipients may be located
in the Optionee’s country of residence, the European Economic Area, or
elsewhere, such as the United States. The Optionee authorizes the Data
Recipients to receive, possess, use, retain and transfer Data in electronic or
other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of shares of stock on the Optionee’s behalf, to a broker or third party with
whom the shares acquired on exercise may be deposited. The Optionee understands
that he or she may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company. The Optionee further understands that withdrawing consent may affect
the Optionee’s ability to participate in the Plan.

 

 